      Case 1:19-cv-00186-DMT-CRH Document 47 Filed 03/05/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Michael Sawyer, an individual,                 )
                                               )
               Plaintiff,                      )
                                               )
       vs.                                     )       ORDER
                                               )
EOG Resources, Inc., a Delaware                )
Corporation, Petroleum Experience, Inc.,       )
a North Dakota Corporation; Jed Heller,        )
an individual; John Doe Pipe Inspection        )
Company, real name unknown; and John           )        Case No. 1:19-cv-186
Does, individual or corporate entity 1         )
through 5,                                     )
                                               )
               Defendants.                     )


       On March 2, 2021, Plaintiff filed a Motion to Modify Scheduling Order. He anticipates that

the parties will be filing a stipulated motion to amend the pleadings, which will in turn likely

necessitate amendments to the pretrial deadlines. In the interim, he requests that the court extend

his deadline to disclose experts by one week.

       On March 2, 2021, the parties filed a Stipulated to Motion to File Second Amended

Complaint. They request that the court grant Plaintiff leave to file a second amended complaint

adding four additional defendants, Tri-Drill, LLC, Knight Energy Services, LLC, Knight Oil Tools,

LLC, and Weatherford International, LLC.

       The court GRANTS the parties’ Stipulation Motion to File Second Amended Complaint.

(Doc No. 46). Plaintiff shall file his Second Amended Complaint by March 12, 2021. As the

addition of new defendants will likely require revisions to the pretrial deadlines, the court shall stay

the parties’ expert disclosure deadlines. Once the new defendants have appeared, the court will reset


                                                   1
      Case 1:19-cv-00186-DMT-CRH Document 47 Filed 03/05/21 Page 2 of 2




these deadlines and, in consultation with the parties, otherwise revise its scheduled order as

necessary. Plaintiffs’ Motion to Modify Scheduling Order (Doc. No. 45) is deemed MOOT.

       IT IS SO ORDERED.

       Dated this 5th day of March, 2021.



                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court




                                               2
